Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/16/2022, with respect to claim 1 have been fully considered and are persuasive.  

Radrich alone or in combination with Yoshikawa and Nakayama does not teach claim 1, specifically:

“at least two simulated rigid bodies that are joined with at least one rotational spring, wherein the at least two simulated rigid bodies that are joined with the at least one rotational spring simulate one or more real deformable bodies, of the real portion of the real end effector of the real robot, wherein the one or more real deformable bodies are not joined with any rotational spring” and “using simulated data, from the simulated episode, in training one or more machine learning models to be deployed on the counterpart real robot with the real end effector having the one or more real deformable bodies that are not joined with any rotational spring”.

Although Yoshikawa teaches of modeling rigid bodies, therefore teaches: “rigid bodies that are joined with the at least one rotational spring simulate one or more real deformable bodies, of the real portion of the real end effector of the real robot”. Yoshikawa does not teach “using simulated data, from the simulated episode, in training one or more machine learning models to be deployed on the counterpart real robot”.

Therefore Radrich in combination with Yoshikawa and Nakayama does not teach above limitations in combination with other elements of the claim.

Therefore, claim 1 is deemed novel, and 103 rejection set in previous office action has been withdrawn.

Furthermore, no art was found in further search that teaches or suggests or renders obvious the above
limitations in combination with the other elements of the claim. Any comments considered
necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should
be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664